Filed 8/26/21 In re J.T. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re J.T., et al.,                                             B309535

 Persons Coming Under the                                        (Los Angeles County
 Juvenile Court Law.                                             Super. Ct. No. 20CCJP04637)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JERMAINE T.,

           Defendant and Appellant.




      APPEAL from orders of the Superior Court of Los Angeles
County, Stephen C. Marpet, Judge Pro Tempore. Affirmed in
part and vacated in part.
      Jill Smith, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                     _____________________

      Jermaine T. (father) argues substantial evidence does not
support the juvenile court’s jurisdictional findings under Welfare
and Institutions Code section 300, subdivision (b)(1), that his
alcohol and marijuana use created a risk of serious harm to his
children.1 He also challenges the related dispositional orders.
      Although father does not challenge the juvenile court’s
jurisdictional and dispositional findings based upon domestic
violence, we nevertheless exercise our discretion to review the
findings with respect to alcohol and marijuana.
      We affirm the orders involving alcohol abuse as there was a
substantial nexus between alcohol abuse and risk to the children.
We vacate the orders related to marijuana use because there was
no such nexus.
         FACTUAL AND PROCEDURAL BACKGROUND
       This dependency matter concerns three of father’s children:
two-year-old JT3, five-year-old JT2, and seven-year-old JT1
(collectively, the children). Fourteen-year-old Jeremiah H. is the
children’s maternal half-sibling, and is not a subject of this
appeal.



     1Subsequent undesignated statutory citations are to the
Welfare and Institutions Code.




                                2
A.     Events Leading up to Assertion of Dependency
       Jurisdiction
       On August 17, 2020, the Department of Child and Family
Services (Department) received a referral alleging that father
and mother were involved in a domestic violence incident on
August 9, 2020. The referring party stated that father left the
family home to go drinking and returned at 11:00 p.m. At
6:00 a.m. the following morning, father came to the living room
where mother was sleeping, dragged her off the couch, hit her in
the face with his elbow, and loosened one of her teeth. Five-year
old JT2 pulled father off mother, who then left the home before
police arrived. A children’s social worker (CSW) responded that
day, but was unable to enter the home because it was located in a
gated community.
       The CSW made an unannounced visit on August 20, 2020,
and gained access to the community with the assistance of a
neighbor. The neighbor stated: “There is a lot of violence in the
family’s home every day. The mother and father smoke so much
weed and scream at each other daily.” The neighbor further
reported that police had recently responded to the family’s home
due to a domestic violence incident between the parents. The
CSW was unable to enter the home, but noted in her report that
she smelled cigarettes and marijuana coming from the home.
       On August 20, mother called the CSW and scheduled a
visit, and the CSW visited the home the following day. The
parents were present. They reported that Jeremiah resided with
his paternal grandmother. When the CSW entered the home,
JT3 yelled, “Daddy hit mommy. Daddy hit mommy.” Mother
denied father hit her.




                                3
      The CSW interviewed JT2 in private. JT2 also denied the
parents yelled at each other or engaged in domestic violence. He
also denied seeing the parents smoke, or consume alcohol or
other substances. The CSW noted the child appeared guarded.
The CSW next interviewed JT1 in private. JT1 said she felt
unsafe when father yelled at mother, which she said happened
daily. JT1 said she was unaware of domestic violence, alcohol or
other substance abuse.
      The CSW met privately with father, who denied he and
mother engaged in domestic violence on August 9, 2020. Father
insisted mother grabbed him to keep him from leaving and that
he responded by jerking his elbow to get away. Father said he
then left the home, and denied coming home intoxicated and then
dragging mother. Father acknowledged he and mother had a
history of domestic violence, but said they had gotten past it.
      The CSW then met privately with mother who said
Jeremiah was not home on August 9. She confirmed she was
upset about father staying out late, and also that she had
grabbed father by the elbow when he tried to leave. Mother said
that caused father to accidentally hit her and cause her tooth to
loosen. Mother also denied being dragged by father or being hit
by him after he arrived home. Mother acknowledged she had told
police father had dragged and hit her, discussed post, but said
she was lying because she was upset with him. Mother indicated
she wished to remain married to father and live with him.
      On August 24, 2020, the CSW interviewed Jeremiah.
Jeremiah said although he “mostly” lived with his father, I.O., he
was home the night of the referral incident. Jeremiah denied
hearing or seeing anything; he denied pulling father off mother,
and denied witnessing any other incidents of domestic violence.




                                4
       On August 31, 2020, the CSW interviewed the children’s
maternal grandmother. The maternal grandmother said father
had an alcohol problem stating father was “okay until he is on
that alcohol.” The maternal grandmother reported mother told
her that when she woke up, father elbowed her in her mouth.
       The police report from the August 9, 2020 incident stated
that mother reported that she and father argued on August 8,
2020, because father was “looking for an excuse to drink.”
Mother reported father punched her on her legs with his fists and
that mother had to kick him to get him to stop hitting her legs.
Mother said father then left the residence and that he was
intoxicated when he returned home at approximately 11:00 p.m.
and then went upstairs to sleep. Mother said she slept
downstairs on the couch. Mother reported that she was
awakened early the following morning by father attempting to
pull her off the couch. Mother said father struck her in her
mouth with his elbow, pulled her off the couch by her hair, and
pushed her against a wall. Mother reported Jeremiah ran into
the room and pulled father off her. Mother stated that father
then fled the home. The police report further indicated Jeremiah
reported that he witnessed the domestic violence and that he had
to pull father off mother. Mother reported JT2 was also present
during the violence. JT2 confirmed being present during the
altercation and seeing father “elbow [mother] in the face.” The
report further documented mother had a laceration to her bottom
lip, scratches on her forearm, and complained of pain to her front
teeth and pain on her head where father had pulled her hair.
       On August 21, 2020, father tested positive for marijuana.
He tested negative for all other substances.




                                5
      On September 1, 2020, the Department detained the
children. Jeremiah was released to his father, I.O.; the other
three children were placed with the maternal grandmother and a
maternal aunt.
B.     The Jurisdictional Petition
       On September 3, 2020, the Department filed a section 300
petition, under subdivisions (a) and (b)(1), on behalf of the
children, alleging the children were at risk due to the parents’
history of domestic violence. Counts a-1 and b-1 alleged the
children were at risk of serious harm resulting from the parent’s
ongoing domestic violence. (Father does not appeal the court’s
true findings as to those counts.)
       Count b-2, the subject of this appeal, involved substance
abuse allegations. Specifically, count b-2 alleged that father had
a history of substance abuse, including alcohol and marijuana,
and had a history of criminal convictions for possession of a
controlled substance and driving under the influence of alcohol.
       On September 8, 2020, the juvenile court held the detention
hearing after which it detained Jeremiah from mother, and JT1,
JT2, and JT3 from both parents. The court placed the children
with the maternal grandmother and a maternal aunt, and
maintained Jeremiah with I.O. The court ordered that mother’s
and father’s visits with the children be monitored and that they
not visit the children together.
C.    Subsequent Investigation
      On October 12, 2020, a dependency investigator (DI)
interviewed the children, the parents, and the maternal
grandmother to prepare the combined jurisdiction/disposition
report. Jeremiah denied witnessing any domestic violence
between the parents and said he lied when he reported otherwise




                                6
to the police. Jeremiah continued that mother had told him what
to tell police, and denied that he ever saw father intoxicated at
home. JT1 confirmed there was in fact domestic violence
between the parents; she had seen father hit mother. She said
although she was upstairs during the referral incident, she later
saw mother with a bloody lip. She denied having seen father
intoxicated at home.
       Father continued to deny any domestic violence on the date
of the referral incident, and further denied being intoxicated.
Father denied having a substance abuse problem, either with
alcohol or marijuana. He acknowledged being arrested for
driving under the influence (DUI) years ago, but said he had not
had any issues with alcohol since then. Father indicated he was
participating in random alcohol testing at the request of the
juvenile court. Father reported he occasionally smoked
marijuana for medicinal purposes, but never in the home or
around the children.
       Mother denied the domestic violence allegations and said
she lied to the police because she was upset with father. Mother
said father did not drink very much in the home and that she had
never seen him intoxicated there. But mother then stated she
did not believe father used alcohol or marijuana.
       When the DI interviewed the maternal grandmother, she
denied personal knowledge of the referral incident, but stressed
domestic violence happened “quite a bit,” adding that “alcohol
cause[d] a lot of the problem.”
D.    Adjudication and Disposition
      On December 3, 2020, the juvenile court held a combined
jurisdiction and disposition hearing.




                                7
       Father’s and mother’s counsel objected to the allegations
made in count b-2 of the section 300 petition involving the
father’s abuse of alcohol and marijuana. Both argued insufficient
evidence supported a nexus between father’s use of either
substance and risk of serious harm to the children.
       Father’s counsel insisted that he uses marijuana solely to
address the pain resulting from gunshot injuries he sustained in
2013 because, in part, he desires not to use prescription opioid
pain medicine. Father’s counsel further represented that father
only smokes marijuana in the garage, and that he keeps the
marijuana out of the reach of his children. Father previously
possessed a prescription for medicinal marijuana, but has since
let that prescription lapse because he can now purchase it legally
at dispensaries. Father also objected to the jurisdictional finding
that his use of alcohol endangers the children because his
convictions for DUI were many years ago, and thus, he
contended, failed to establish a nexus between current use and
current risk of harm.
       The juvenile court sustained the entire petition as pled.
The court found that there was “a clear connection between
alcohol abuse and domestic violence.” The court noted it had
“read the police report [where] it talks about the use of alcohol
and its connection with the fighting.” (The court did not state its
reasons for sustaining the marijuana abuse jurisdictional
finding.)
       At the dispositional hearing, the court declared the children
dependents of the court and removed them from mother’s and
father’s custody, and placed them in foster care. The court
terminated jurisdiction over Jeremiah, granting I.O. joint legal
and sole physical custody.




                                 8
      As to father, the court ordered weekly random drug and
alcohol tests. Father’s counsel asked whether it would satisfy the
court were he to obtain another prescription for marijuana, but
the court declined, ordering: “He needs to have no marijuana
ultimately and no alcohol.” The court indicated that father could
obtain prescription pain medicine instead of using marijuana.
      Father timely appealed.
                          DISCUSSION
A.     Discretionary Appellate Jurisdiction
       While acknowledging that the jurisdictional findings made
with respect to domestic violence in counts a-1 and b-1 will
remain intact, father nevertheless asks us to examine the
juvenile court’s section 300, subdivision (b) jurisdictional findings
involving his use of alcohol and marijuana (count b-2), and the
corresponding disposition orders.
       Dependency jurisdiction under section 300 is said to be
taken over the child, not the parents, as a result of the harm or
risk of harm facing the child. (See, e.g., Kern County Dept. of
Human Services v. Superior Court (2010) 187 Cal.App.4th 302,
310.) Because the juvenile court assumes jurisdiction over the
child, not over the parents, jurisdiction may exist based on the
conduct of one parent alone or the basis of one true jurisdictional
finding among many. (See § 302, subd. (a); In re John S. (2001)
88 Cal.App.4th 1140, 1143.) “For this reason, an appellate court
may decline to address the evidentiary support for any remaining
jurisdictional findings once a single finding has been found to be
supported by the evidence.” (In re I.A. (2011) 201 Cal.App.4th
1484, 1492.)
       Nevertheless, we may exercise our discretion and reach the
merits of a parent’s challenge to any jurisdictional finding when




                                  9
the finding (1) serves as the basis for dispositional orders that are
also challenged on appeal (see, e.g., In re Alexis E. (2009) 171
Cal.App.4th 438, 454); (2) could be prejudicial to the appellant or
could potentially impact the current or future dependency
proceedings (see, e.g., In re D.C. (2011) 195 Cal.App.4th 1010,
1015; see also, In re I.A., supra, 201 Cal.App.4th at p. 1494); or
(3) “could have other consequences for [the appellant], beyond
jurisdiction.” (In re I.A., supra, at p. 1493.)
       Father argues we should exercise our discretion to reach
the merits of his appeal because the jurisdictional findings
involving alcohol and marijuana abuse served as a basis for
dispositional orders and have consequences beyond jurisdiction.
We agree.
B.     Substantial Evidence Supports the Court’s
       Jurisdictional and Dispositional Findings Involving
       Alcohol Abuse
       1.    Standard of Review
       We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re J.N. (2010) 181 Cal.App.4th 1010,
1022.) Under this standard, “ ‘we must uphold the . . .
[jurisdictional] findings unless, after reviewing the entire record
and resolving all conflicts in favor of the respondent and drawing
all reasonable inferences in support of the judgment, we
determine there is no substantial evidence to support [them].’ ”
(Ibid.)
       2.    Section 300, Subdivision (b)
       Section 300, subdivision (b) allows a child to be adjudged a
dependent of the juvenile court when “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of




                                 10
his or her parent or guardian to adequately supervise or protect
the child . . . or by the inability of the parent or guardian to
provide regular care for the child due to the parent’s or
guardian’s mental illness, developmental disability, or substance
abuse. . . .” (Ibid.)
       A valid jurisdictional finding under section 300, subdivision
(b) requires allegations of: (1) neglectful conduct by the parent in
one of the specified forms; (2) causation; and (3) serious physical
harm or illness suffered by the minor, or a substantial risk of
such harm or illness. (In re Rocco M. (1991) 1 Cal.App.4th 814,
820.)
       3.     Analysis
       Father argues substantial evidence does not support the
court’s jurisdictional findings involving alcohol abuse as to count
b-2 of the sustained petition. Although father acknowledges
“[t]here was evidence that [he] consumed alcohol, and did so, in
proximity to the domestic violence between the parents,” this
does not satisfy the requisite standard of “abuse,” he contends,
but is instead merely evidence of “use.” Father insists that his
past DUI convictions were “many” years ago, and thus, cannot be
used to infer a risk of present harm to the children. (See In re
Rocco M., supra, 1 Cal.App.4th at p. 824 [“While evidence of past
conduct may be probative of current conditions, the questions
under section 300 is whether circumstances at the time of the
hearing subject the minor to the defined risk of harm”].)
       Substantial evidence supports the juvenile court’s
jurisdictional findings involving father’s alcohol abuse. Although
mother claimed she lied when she told law enforcement that
father was intoxicated during the domestic violence incident that
led to the instant referral, the juvenile court evidently did not




                                11
find her recantation credible because it sustained the counts in
the section 300 petition alleging domestic violence. Mother
reported to law enforcement that the domestic violence began as
a result of father “looking for an excuse to drink.” The maternal
grandmother also reported to both the CSW and DI that father
had an alcohol problem that contributed to the domestic violence.
      Under the deferential substantial evidence review
applicable to father’s challenge, substantial evidence supports the
court’s jurisdictional findings involving father’s alcohol abuse.
We also reject father’s challenge to the dispositional order that he
submit to testing for the presence of alcohol because that order is
“designed to eliminate the conditions that brought the minor to
the attention of the court.” (In re Jasmin C. (2003) 106
Cal.App.4th 177, 180, citing § 362, subd. (c).)
C.     Substantial Evidence Does Not Support the Court’s
       Jurisdictional Findings Involving Marijuana Abuse
       Father argues insufficient evidence supports the court’s
jurisdictional findings that his marijuana use impacted his
ability to care for the children. While acknowledging he is a
current user of marijuana, father insists the evidence before the
court merely consisted of this admission. He cites In re Drake M.
(2012) 211 Cal.App.4th 754, 769 for the proposition that a
jurisdictional finding predicated “merely on [marijuana] usage
alone without any evidence that such usage has caused serious
physical harm or illness . . . is unwarranted and will be reversed.”
       The Department responds by pointing to the following
evidence: (1) upon the initial attempt to interview the parents
following the referral, the CSW spoke to a neighbor who said,
“The mother and father smoke so much weed and scream at each
other daily”; (2) that same CSW smelled cigarettes and




                                12
marijuana coming from the home; and (3) father tested positive
for marijuana during the Department’s investigation.
       The Department’s evidence does not show that the children
were at risk of imminent physical or emotional harm caused by
father’s use of marijuana. “It is undisputed that a parent’s use of
marijuana ‘without more,’ does not bring a minor within the
jurisdiction of the dependency court.” (In re Destiny S. (2012) 210
Cal.App.4th 999, 1003, citing In re Alexis E., supra, 171
Cal.App.4th at p. 453.) We vacate the jurisdictional findings
involving father’s marijuana use in count b-2 from the sustained
petition.
D.     The Court’s Dispositional Order that Father Test for
       Marijuana Use Was Not an Abuse of Discretion
       We review a juvenile court’s dispositional orders for abuse
of discretion. (In re Christopher R. (2014) 225 Cal.App.4th 1210,
1221.) The case plan following disposition requires father to
participate in weekly random drug testing. The court advised
father that, if he missed a drug test or tested positive for
substances, he would be required to complete a substance abuse
treatment program. The juvenile court further required father to
show that the level of marijuana in his system was decreasing to
zero.
       “The juvenile court has wide latitude in making orders
necessary for the well-being of a minor. By statute, the court
may make ‘all reasonable orders for the care, supervision,
custody, conduct, maintenance, and support of the child . . . .’ ”
(In re Jasmin C., supra, 106 Cal.App.4th at p. 180, citing § 362,
subd. (a).) The court has broad discretion to address known
issues harmful to the well-being of the child even where such
issues are not the direct cause of the child’s detention. (See In re




                                 13
Christopher H. (1996) 50 Cal.App.4th 1001, 1008; accord, In re
Briana V. (2015) 236 Cal.App.4th 297, 311.)
      Father does not dispute that he engaged in a serious act of
domestic violence while under the influence of alcohol with very
young children in the home. Indeed, his five-year-old son had to
pull him off mother during an assault in the middle of the night.
Father admits he uses marijuana regularly, which was confirmed
by a neighbor who linked its use to domestic violence: “[M]other
and father smoke so much weed and scream at each other daily.”
Under our deferential standard of review, the trial court did not
abuse its discretion in requiring father to refrain from and test
for marijuana. (In re N.M. (2011) 197 Cal.App.4th 159, 171.)
                          DISPOSITION
       The juvenile court’s jurisdictional findings involving
marijuana abuse as to count b-2 of the sustained section 300
petition are vacated, as is the corresponding dispositional order.
In all other respects, the jurisdictional and dispositional orders
are affirmed.
       NOT TO BE PUBLISHED


                                           CRANDALL, J.*

We concur:



             CHANEY, J.                    BENDIX, Acting P. J.

     *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                14